Exhibit 10.1

 

 

 

SECOND AMENDMENT

TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

AMONG

 

LAREDO PETROLEUM, INC.,

as Borrower,

 

WELLS FARGO BANK, N.A.,

as Administrative Agent,

 

THE GUARANTORS SIGNATORY HERETO,

 

AND

 

THE BANKS SIGNATORY HERETO

 

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”), dated as of May 8, 2014 (the “Second Amendment Effective
Date”), is among LAREDO PETROLEUM, INC., a corporation formed under the laws of
the State of Delaware (“Borrower”); each of the undersigned guarantors (the
“Guarantors”, and together with Borrower, the “Credit Parties”); each of the
Banks party hereto; and WELLS FARGO BANK, N.A., as administrative agent for the
Banks (in such capacity, together with its successors, “Administrative Agent”).

 

Recitals

 

A.            Borrower, Administrative Agent and the Banks are parties to that
certain Fourth Amended and Restated Credit Agreement dated as of December 31,
2013 (as amended prior to the date hereof, the “Credit Agreement”), pursuant to
which the Banks have, subject to the terms and conditions set forth therein,
made certain credit available to and on behalf of Borrower.

 

B.            The parties hereto desire to enter into this Second Amendment to
amend certain terms of the Credit Agreement as set forth herein, to be effective
as of the Second Amendment Effective Date.

 

C.            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.              Defined Terms.  Each capitalized term which is defined
in the Credit Agreement, but which is not defined in this Second Amendment,
shall have the meaning ascribed to such term in the Credit Agreement (as amended
hereby).  Unless otherwise indicated, all section references in this Second
Amendment refer to the Credit Agreement.

 

Section 2.              Amendments to Credit Agreement.  In reliance on the
representations, warranties, covenants and agreements contained in this Second
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 4 hereof, the Credit Agreement shall be amended effective as of the
Second Amendment Effective Date in the manner provided in this Section 2.

 

2.1          Additional Definitions.  Section 1.1 of the Credit Agreement is
hereby amended to add thereto in alphabetical order the following definitions
which shall read in full as follows:

 

“Foreign Bank” means a Bank that is not a U.S. Person.

 

“Increasing Bank” has the meaning given such term in Section 2.16(a).

 

“Participant Register” has the meaning given such term in Section 14.8(b).

 

1

--------------------------------------------------------------------------------


 

“Recipient” means (a) the Administrative Agent, (b) any Bank and (c) any Letter
of Credit Issuer, as applicable.

 

“Second Amendment Effective Date” means May 8, 2014.

 

“Super Majority Banks” means (a) as long as the Commitments are in effect, Banks
having an aggregate Commitment Percentage of 66-2/3% or more of the Aggregate
Maximum Credit Amount, and (b) following termination or expiration of the
Commitments, Banks holding 66-2/3% or more of the Outstanding Revolving Credit.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(3) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.6(d).

 

2.2          Amended Definitions.  The definitions of “Aggregate Elected
Commitment Amount”, “Commitment Percentage”, “Excluded Taxes”, “Material Gas
Imbalance”, “Permitted Purchase Money Debt” and “Required Banks” contained in
Section 1.1 of the Credit Agreement are hereby amended and restated in their
entirety to read in full as follows.

 

“Aggregate Elected Commitment Amount” at any time shall equal the sum of the
Elected Commitments, as the same may be terminated, reduced or increased from
time to time in accordance with the terms hereof. As of the Second Amendment
Effective Date, the Aggregate Elected Commitment Amount is $825,000,000.

 

“Commitment Percentage” means, with respect to any Bank at any time, the
percentage of the Aggregate Elected Commitment Amount represented by such Bank’s
Elected Commitment, as such percentage may be modified from time to time
pursuant to Section 2.16(e) or otherwise hereunder.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Bank, any
Assignee or any other recipient of any payment to be made by or on account of
any obligation of Borrower or any guarantor hereunder or under any other Loan
Papers, (a) taxes imposed on (or measured by) its net income, and franchise
taxes (including the Texas Margin Tax) imposed on it (in lieu of net income
taxes), in each case by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Bank, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which Borrower
or any guarantor is located, (c) in the case of a Bank, any U.S. federal
withholding tax imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan or Commitment pursuant to a Law
in effect on the date on which (i) such Bank acquires such interest in the Loan
or Commitment or (ii) such Bank changes its Lending Office, except in each case
to

 

2

--------------------------------------------------------------------------------


 

the extent that, pursuant to Section 13.6, amounts with respect to such Taxes
were payable either to such Bank’s assignor immediately before such Bank became
a party hereto or to such Bank immediately before it changed its Lending Office,
(d) taxes attributable to such Bank’s or Letter of Credit Issuer’s failure to
comply with Section 13.6(d) and (e) any U.S. federal withholding taxes imposed
under FATCA.

 

“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which any Credit Party is a party or by which any Mineral Interest owned by any
Credit Party is bound, a net gas imbalance to Borrower or any other Credit
Party, individually or taken as a whole in excess of $20,000,000.  Gas
imbalances will be determined based on written agreements, if any, specifying
the method of calculation thereof, or, alternatively, if no such agreements are
in existence, gas imbalances will be calculated by multiplying (a) the volume of
gas imbalance as of the date of calculation (expressed in thousand cubic feet)
by (b) the heating value in btu’s per thousand cubic feet, times the Henry Hub
average daily spot price for the month immediately preceding the date of
calculation.

 

“Permitted Purchase Money Debt” means Debt incurred by a Credit Party in the
ordinary course of business to finance the purchase of assets, including the
interests of a lessor under a Capital Lease, provided that (a) the principal
amount of the Debt secured by Liens on the purchased asset shall not exceed 100%
of the purchase price of such asset and (b) the aggregate amount of all Debt
secured by such Liens shall not exceed $20,000,000.

 

“Required Banks”  means (a) as long as the Commitments are in effect, Banks
having an aggregate Commitment Percentage greater than 50% of the Aggregate
Maximum Credit Amount, and (b) following termination or expiration of the
Commitments, Banks holding greater than 50% of the Outstanding Revolving Credit.

 

2.3          Amendment to Definition of Permitted Encumbrances.   The definition
of “Permitted Encumbrances” is hereby amended to (i) delete the reference to
“and” at the end of clause (g) of such definition and (ii) delete clause
(h) through the end of such definition and insert the following after clause
(g) thereof:

 

(h)           Liens in connection with workers’ compensation, unemployment
insurance or other social security, old age pension or public liability
obligations which are not delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves under GAAP are being
maintained;

 

(i)            Liens on cash or securities pledged to secure performance of
tenders, surety and appeal bonds, government contracts, performance and return
of money bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business, or to secure letters of credit that in turn secure such
obligations;

 

3

--------------------------------------------------------------------------------


 

(j)            judgment and attachment Liens not giving rise to an Event of
Default, provided that any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired;

 

(k)           Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Borrower and the
Subsidiaries in the ordinary course of business covering only the property under
lease; and

 

(l)            Liens securing Permitted Purchase Money Debt, provided that
(i) such Liens shall not extend to or encumber any asset of any Credit Party
other than those whose purchase was financed with such Permitted Purchase Money
Debt and (ii) such Liens shall attach to such purchased assets substantially
simultaneously with the purchase of such assets;

 

provided that, Liens described in clauses (b) through (k) shall remain
“Permitted Encumbrances” only for so long as no action to enforce such Lien has
been commenced and no intention to subordinate the first priority Lien granted
in favor of the Administrative Agent and the Banks is to be hereby implied or
expressed by the permitted existence of such Permitted Encumbrances.

 

2.4          Amendment to Definition of Permitted Investment. The definition of
“Permitted Investment” is hereby amended to (i) delete the reference to
“$5,000,000” in clause (k) of such definition and replace it with “10,000,000”
and (ii) delete the reference to “$10,000,000” in clause (l) of such definition
and replace it with “20,000,000”.

 

2.5          Amendment to Section 2.4 of the Credit Agreement.  Section 2.4 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Section 2.4            Notes.  If requested by a Bank, the Loans made by each
Bank shall be evidenced by a single promissory note of the Borrower in
substantially the form of Exhibit A, dated, in the case of (i) any Bank party
hereto as of the date of this Agreement, as of the date of this Agreement,
(ii) any Bank that becomes a party hereto pursuant to an Assignment and
Assumption, as of the effective date of the Assignment and Assumption, or
(iii) any Bank that becomes a party hereto in connection with an increase in the
Aggregate Elected Commitment Amounts pursuant to Section 2.16, as of the
effective date of such increase, payable to such Bank in a principal amount
equal to its Maximum Credit Amount as in effect on such date, and otherwise duly
completed.  In the event that any Bank’s Maximum Credit Amount increases or
decreases for any reason (whether pursuant to Section 2.16, Section 14.8(c) or
otherwise), the Borrower shall deliver or cause to be delivered, to the extent
such Bank is then holding a Note, on the effective date of such increase or
decrease, a new Note payable to such Bank in a principal amount equal to its
Maximum Credit Amount after giving effect to such increase or decrease, and
otherwise duly completed.  The date, amount, Type, interest rate

 

4

--------------------------------------------------------------------------------


 

and, if applicable, Interest Period of each Loan made by each Bank, and all
payments made on account of the principal thereof, shall be recorded by such
Bank on its books for its Note.  Failure to make any such recordation shall not
affect any Bank’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Bank of its Note.

 

2.6          Amendment to Sections 2.5(a) and (b) of the Credit Agreement. 
Sections 2.5(a) and (b) of the Credit Agreement are hereby amended to delete
each reference therein to “or under the Notes”.

 

2.7          Amendment to Section 2.5(f) of the Credit Agreement.  The second
sentence of Section 2.5(f) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

In the event that at maturity (stated or by acceleration), or at final payment
of any Loan after termination of the Commitment, the total amount of interest
paid or accrued on such Loan is less than the amount of interest which would
have accrued if the contract rate had at all times been in effect with respect
thereto, then at such time, to the extent permitted by Law, Borrower shall pay
to the holder of such Loan an amount equal to the difference between (i) the
lesser of the amount of interest which would have accrued if the contract rate
had at all times been in effect and the amount of interest which would have
accrued if the Maximum Lawful Rate had at all times been in effect, and (ii) the
amount of interest actually paid on such Loan.

 

2.8          Amendment to Section 2.16 of the Credit Agreement.  Section 2.16 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Section 2.16          Increases, Reductions and Terminations of Aggregate
Elected Commitment Amount.

 

(a)           Subject to the conditions set forth in Section 2.16(b), Borrower
may increase the Aggregate Elected Commitment Amount then in effect by
increasing the Elected Commitment of a Bank (an “Increasing Bank”) and/or by
causing a Person that is acceptable to Administrative Agent that at such time is
not a Bank to become a Bank (any such Person that is not at such time a Bank and
becomes a Bank, an “Additional Bank”).  Notwithstanding anything to the contrary
contained in this Agreement, in no case shall an Additional Bank be Borrower, an
Affiliate of Borrower or a natural person.

 

(b)           Any increase in the Aggregate Elected Commitment Amount shall be
subject to the following additional conditions (provided that the conditions set
forth in the following clauses (i) and (ii) shall not apply in connection with
any increase in the Aggregate Elected Commitment Amount made substantially
contemporaneously with any redetermination or other adjustment to the Borrowing
Base hereunder):

 

5

--------------------------------------------------------------------------------


 

(i)            such increase shall not be less than $50,000,000 unless
Administrative Agent otherwise consents, and no such increase shall be permitted
if after giving effect thereto the Aggregate Elected Commitment Amount exceeds
the Borrowing Base then in effect (for the sake of clarity, all increases in the
Elected Commitments of any Increasing Banks and any Additional Banks effective
on a single date shall be included in the increase of the Aggregate Elected
Commitment Amount for purposes of this Section 2.16(b)(i));

 

(ii)           following any Periodic Determination, Borrower may not increase
the Aggregate Elected Commitment Amount more than once before the next Periodic
Determination (for the sake of clarity, all increases in the Aggregate Elected
Commitment Amount effective on a single date shall be deemed a single increase
in the Aggregate Elected Commitment Amount for purposes of this
Section 2.16(b)(ii));

 

(iii)          no Default shall have occurred and be continuing on the effective
date of such increase;

 

(iv)          on the effective date of such increase, no Eurodollar Borrowings
shall be outstanding or if any Eurodollar Borrowings are outstanding, then the
effective date of such increase shall be the last day of the Interest Period in
respect of such Eurodollar Borrowings unless Borrower pays any compensation
required by Section 3.3;

 

(v)           no Bank’s Elected Commitment may be increased without the consent
of such Bank;

 

(vi)          if Borrower elects to increase the Aggregate Elected Commitment
Amount by increasing the Elected Commitment of an Increasing Bank, Borrower and
such Increasing Bank shall execute and deliver to Administrative Agent a
certificate substantially in the form of Exhibit J (an “Elected Commitment
Increase Certificate”); and

 

(vii)         if Borrower elects to increase the Aggregate Elected Commitment
Amount by causing an Additional Bank to become a party to this Agreement, then
Borrower and such Additional Bank shall execute and deliver to Administrative
Agent a certificate substantially in the form of Exhibit K (an “Additional Bank
Certificate”), together with an Administrative Questionnaire and a processing
and recordation fee of $3,500, and Borrower shall (A) if requested by the
Additional Bank, deliver a Note payable to such Additional Bank in a principal
amount equal to its Maximum Credit Amount, and otherwise duly completed and
(B) pay any applicable fees as may have been agreed to between Borrower, the
Additional Bank and/or Administrative Agent.

 

6

--------------------------------------------------------------------------------


 

(c)           Subject to acceptance and recording thereof pursuant to
Section 2.16(d), from and after the effective date specified in the Elected
Commitment Increase Certificate or the Additional Bank Certificate (or, in each
case, if any Eurodollar Borrowings are outstanding, then the last day of the
Interest Period in respect of such Eurodollar Borrowings, unless Borrower has
paid any compensation required by Section 3.3):  (i) the amount of the Aggregate
Elected Commitment Amount shall be increased as set forth therein, and (ii) in
the case of an Additional Bank Certificate, any Additional Bank party thereto
shall be a party to this Agreement and have the rights and obligations of a Bank
under this Agreement and the other Loan Papers.  In addition, the Increasing
Bank or the Additional Bank, as applicable, shall purchase a pro rata portion of
the outstanding Loans (and participation interests in Letters of Credit) of each
of the other Banks (and such Banks hereby agree to sell and to take all such
further action to effectuate such sale) such that each Bank (including any
Increasing Bank and any Additional Bank, as applicable) shall hold its
Commitment Percentage of the outstanding Loans (and participation interests)
after giving effect to the increase in the Aggregate Elected Commitment Amount
(and the resulting modifications of each Bank’s Commitment Percentage and
Maximum Credit Amount pursuant to Section 2.16(e)).

 

(d)           Upon its receipt of a duly completed Elected Commitment Increase
Certificate or an Additional Bank Certificate, executed by Borrower and the
Increasing Bank or by Borrower and the Additional Bank party thereto, as
applicable, the processing and recording fee referred to in
Section 2.16(b)(vii), the Administrative Questionnaire referred to in
Section 2.16(b)(vii) and the break-funding payments from Borrower, if any,
required by Section 3.3, Administrative Agent shall accept such Elected
Commitment Increase Certificate or Additional Bank Certificate and record the
information contained therein in the Register required to be maintained by
Administrative Agent pursuant to Section 14.8(d).  No increase in the Aggregate
Elected Commitment Amount shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this Section 2.16(d).

 

(e)           Upon any increase in the Aggregate Elected Commitment Amount
pursuant to this Section 2.16, (i) each Bank’s Commitment Percentage shall be
automatically deemed amended to the extent necessary so that each Bank’s
Commitment Percentage equals the percentage of the Aggregate Elected Commitment
Amount represented by such Bank’s Elected Commitment, in each case after giving
effect to such increase, (ii) each Bank’s Maximum Credit Amount shall be
automatically deemed amended to the extent necessary so that each Bank’s Maximum
Credit Amount equals such Bank’s Commitment Percentage, after giving effect to
any adjustments thereto pursuant to the foregoing clause (i), of the Aggregate
Maximum Credit Amount, and (iii) Schedule 1 to this Agreement shall be deemed
amended to reflect the Elected Commitment of any Increasing Bank and any
Additional Bank, and any changes in the Banks’ respective Commitment Percentages
and Maximum Credit Amount pursuant to the foregoing clauses (i) and (ii).

 

7

--------------------------------------------------------------------------------


 

(f)            Borrower may from time to time terminate or reduce the Aggregate
Elected Commitment Amount; provided that (i) each reduction of the Aggregate
Elected Commitment Amount shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (ii) Borrower shall not reduce the
Aggregate Elected Commitment Amount if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.9, the total Outstanding
Revolving Credit would exceed the Aggregate Elected Commitment Amount.

 

(g)           Borrower shall notify Administrative Agent of any election to
terminate or reduce the Aggregate Elected Commitment Amount under
Section 2.16(f) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, Administrative Agent shall
advise the Banks of the contents thereof.  Each notice delivered by Borrower
pursuant to this Section 2.16(g) shall be irrevocable.  Any termination or
reduction of the Aggregate Elected Commitment Amount shall be permanent and may
not be reinstated, except pursuant to Section 2.16(a).  Each reduction of the
Aggregate Elected Commitment Amount shall be made ratably among the Banks in
accordance with each Bank’s Commitment Percentage.

 

(h)           Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Elected Commitment Amount, the Aggregate
Elected Commitment Amount shall be automatically reduced (ratably among the
Banks in accordance with each Bank’s Commitment Percentage) so that they equal
such redetermined Borrowing Base (and Schedule 1 shall be deemed amended to
reflect such amendments to each Bank’s Elected Commitment and the Aggregate
Elected Commitment Amount).

 

2.9          Amendment to Section 3.1 of the Credit Agreement.  The first
sentence of Section 3.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

If requested by a Bank, pursuant to Section 2.4, Administrative Agent shall,
upon receipt thereof from the Borrower, deliver to each Bank that requests a
Note the Note or Notes payable to such Bank.

 

2.10        Amendment to Section 3.4 of the Credit Agreement.  Section 3.4 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Section 3.4            Reserved.

 

2.11        Amendment to Section 3.6(a) of the Credit Agreement. 
Section 3.6(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

(a)           Notwithstanding anything to the contrary contained herein, the
Maximum Credit Amount of a Defaulting Bank shall not be included in determining
whether all Banks, the Super Majority Banks or the Required Banks have taken or
may take any action hereunder (including approval of any

 

8

--------------------------------------------------------------------------------


 

redetermination of the Borrowing Base pursuant to Article IV and any consent to
any amendment or waiver pursuant to Section 14.2); provided that, any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank which affects such Defaulting Bank differently than other affected Banks
shall require the consent of such Defaulting Bank; and provided further that in
no event shall (i) the Commitment, Elected Commitment or Maximum Credit Amount
of any Defaulting Bank be increased without the consent of such Defaulting Bank,
or (ii) the Termination Date or any date fixed for any payment of principal of
or interest on the Loan or any fees hereunder be postponed without the consent
of such Defaulting Bank.

 

2.12        Amendment to Article IV of the Credit Agreement.  Sections 4.2, 4.3
and 4.4 of the Credit Agreement are hereby amended to delete each reference
therein to “Required Banks” and replace them with “Super Majority Banks”.

 

2.13        Amendment to Section 4.6 of the Credit Agreement.  Section 4.6 of
the Credit Agreement is hereby amended to delete the reference therein to “5%”
and replace it with “10%”.

 

2.14        Amendment to Section 6.2(e) of the Credit Agreement. 
Section 6.2(e) of the Credit Agreement is hereby amended to delete the reference
therein to “$20,000,000” and replace it with “$35,000,000”.

 

2.15        Amendment to Section 7.8 of the Credit Agreement.  Section 7.8 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Section 7.8            Title to Properties; Liens.  Each Credit Party has good
and valid title to all material assets purported to be owned by it.  Without
limiting the foregoing, Borrower and/or its applicable Subsidiaries have good,
valid and defensible title to all Borrowing Base Properties (except for
Borrowing Base Properties disposed of in compliance with, and to the extent
permitted by Section 9.5 to the extent this representation and warranty is made
or deemed made after the Closing Date), free and clear of all Liens, except for
Liens permitted by Section 9.3.

 

2.16        Amendment to Section 7.9 of the Credit Agreement.  Section 7.9 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Section 7.9            Mineral Interests.  All Borrowing Base Properties are
valid, subsisting, and in full force and effect, and all rentals, royalties, and
other amounts due and payable in respect thereof have been duly paid.  Without
regard to any consent or non-consent provisions of any joint operating agreement
covering any Credit Party’s Proved Mineral Interests, each Credit Party’s share
of (a) the costs attributable to each Borrowing Base Property is not greater
than the decimal fraction set forth in the Reserve Report, before and after
payout, as the case may be, and described therein by the respective designations
“working interests”, “WI”, “gross working interest”, “GWI”, or similar terms,
unless such greater share of costs is offset by a corresponding proportionate
increase in the

 

9

--------------------------------------------------------------------------------


 

applicable Credit Parties’ net revenue interest in such Borrowing Base Property,
and (b) production from, allocated to, or attributed to each such Borrowing Base
Property is not less than the decimal fraction set forth in the Reserve Report,
before and after payout, as the case may be, and described therein by the
designations “net revenue interest,” “NRI,” or similar terms.

 

2.17        Amendment to Section 7.14 of the Credit Agreement.  The first
sentence of Section 7.14 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

All written information heretofore furnished by or on behalf of any Credit Party
to Administrative Agent, any Arranger, or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such written information hereafter furnished by or on behalf of any Credit
Party to Administrative Agent, any Arranger, or any Bank will be, when taken as
a whole , true, complete, and accurate in every material respect and based on
reasonable estimates on the date as of which such written information is stated
or certified (it being understood that actual results may vary materially from
the financial projections provided hereunder); provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

2.18        Amendment to Articles VIII and IX of the Credit Agreement.  The
introductory sentences of Articles VIII and IX of the Credit Agreement are
hereby amended to delete each reference therein to “Note” and replace them with
“Loan”.

 

2.19        Amendment to Section 8.1(f) of the Credit Agreement. 
Section 8.1(f) of the Credit Agreement is hereby amended to delete each
reference therein to “$2,000,000” and replace them with “$5,000,000”.

 

2.20        Amendment to Section 8.1(l) of the Credit Agreement. 
Section 8.1(l) of the Credit Agreement is hereby amended to delete the reference
therein to “$5,000,000” and replace it with “$10,000,000”.

 

2.21        Amendment to Section 9.1(e) of the Credit Agreement. 
Section 9.1(e) of the Credit Agreement is hereby amended to delete the reference
therein to “$10,000,000” and replace it with “$20,000,000”.

 

2.22        Amendment to Section 9.3 of the Credit Agreement.  Section 9.3 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Section 9.3            Liens; Negative Pledge.  Borrower will not, nor will
Borrower permit any other Credit Party to, create, assume or suffer to exist any
Lien on any asset owned by it other than (a) Permitted Encumbrances, and
(b) Liens existing on any asset prior to the acquisition thereof by any Credit
Party or existing on any asset of any Person that becomes a Credit Party after
the date hereof prior to the time such Person becomes a Credit Party; provided
that (i) such Lien is not created in contemplation of or in connection with such

 

10

--------------------------------------------------------------------------------


 

acquisition or such Person becoming a Credit Party, as the case may be,
(ii) such Lien shall not at any time apply to or encumber any other assets of
the Credit Party, (iii) such Lien shall not at any time attach to any Mineral
Interests of the Credit Parties, and (iv) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Credit Party, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof.  Borrower will not, nor will Borrower permit any other Credit Party to,
enter into or become subject to any agreement that prohibits or otherwise
restricts the right of any Credit Party to create, assume or suffer to exist any
Lien in favor of Administrative Agent or any Bank on any Credit Party’s assets.

 

2.23        Amendment to Section 9.4 of the Credit Agreement.  Section 9.4 of
the Credit Agreement is hereby amended to delete the reference therein to
“Required Banks” and replace it with “Super Majority Banks”.

 

2.24        Amendment to Section 9.11 of the Credit Agreement.  Section 9.11 of
the Credit Agreement is hereby amended to delete the reference therein to
“$10,000,000” and replace it with “$20,000,000”.

 

2.25        Amendment to Section 9.12 of the Credit Agreement.  Section 9.12 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Section 9.12          Acquisition.  Without the prior written consent of
Required Banks, Borrower will not, nor will Borrower permit any other Credit
Party to, acquire, in a single transaction or a series of related transactions,
all or substantially all of the assets or capital stock (or other outstanding
equity interests) of any Person, or all or substantially all of the assets
comprising a division of any Person; provided that, nothing contained in this
Section 9.12 shall prohibit Borrower or any other Credit Party from making any
acquisition of a Person whose primary business is the acquisition, exploration,
development and operation of Mineral Interests, and/or the production and/or
marketing of Hydrocarbons and accompanying elements therefrom or any other
acquisition which is permitted by the terms of this Agreement, including
acquisitions of Hydrocarbons and Mineral Interests, and any Permitted
Investment.

 

2.26        Amendment to Sections 10.1, 11.1(a) and 11.1(b) of the Credit
Agreement.  Sections 10.1, 11.1(a) and 11.1(b) of the Credit Agreement are
hereby amended to delete each reference therein to “Note” and replace them with
“Loan”.

 

2.27        Amendment to Sections 11.1(f), (i) and (j) of the Credit Agreement. 
Sections 11.1(f), (i) and (j) of the Credit Agreement are hereby amended to
delete all references therein to “$25,000,000” and replace them with
“$50,000,000”.

 

2.28        Amendment to Section 11.1 of the Credit Agreement.  The last
paragraph of Section 11.1 of the Credit Agreement is hereby amended to delete
each reference in clauses (ii) and (iii) thereof to “Notes” and replace them
with “Loans”.

 

11

--------------------------------------------------------------------------------


 

2.29        Amendment to Section 12.5(a) of the Credit Agreement. 
Section 12.5(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

(a)           The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, electronic mail, or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or any other Credit
Party), independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Loan Paper unless it shall first receive such
advice or concurrence of the requisite Required Banks or the Super Majority
Banks as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Banks against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Paper in accordance with a request or consent of the requisite Required Banks,
Super Majority Banks or all the Banks, if required hereunder, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Banks and participants.  Where this Agreement expressly permits or
prohibits an action unless the requisite Required Banks or Super Majority Banks
otherwise determine, the Administrative Agent shall, and in all other instances,
the Administrative Agent may, but shall not be required to, initiate any
solicitation for the consent or a vote of the requisite Banks.

 

2.30        Amendment to Section 13.1 of the Credit Agreement.  Section 13.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Section 13.1          Basis for Determining Interest Rate Applicable to
Eurodollar Tranches Inadequate.  If the Required Banks determine that for any
reason in connection with any request for a Loan or a conversion to or
continuation thereof that (a) dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Loan, (b) adequate and reasonable means do not exist for
determining the LIBOR Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan or in connection with an Adjusted Base Rate Loan, or
(c) the LIBOR Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan or in connection with an Adjusted Base Rate Loan does not
adequately and fairly reflect the cost to such Banks of funding such Loan, the
Administrative Agent will promptly so notify Borrower and each Bank. 
Thereafter, the obligation of the Banks to make or maintain Eurodollar Loans and
Adjusted Base Rate Loans as to which the interest rate is determined with
reference to the LIBOR Rate shall be suspended until the Administrative Agent
(upon the instruction of the Required Banks) revokes such notice.  Upon receipt

 

12

--------------------------------------------------------------------------------


 

of such notice, Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Adjusted
Base Rate Loans in the amount specified therein.

 

2.31        Amendment to Section 13.3 of the Credit Agreement.  Section 13.3 of
the Credit Agreement is hereby amended by adding “, if any,” after each
reference therein to “its Note”.

 

2.32        Amendment to Section 13.6 of the Credit Agreement.  Section 13.6 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Section 13.6          Taxes.

 

(a)           All amounts payable by Borrower under the Loan Papers (whether
principal, interest, fees, expenses, or otherwise) to or for the account of each
Recipient shall be paid in full, free of any deductions or withholdings for or
on account of any Indemnified Taxes and Documentary Taxes.  If Borrower is
prohibited by Law from paying any such amount free of any such deductions and
withholdings, then (at the same time and in the same manner that such original
amount is otherwise due under the Loan Papers) Borrower shall pay to or for the
account of such Recipient such additional amount as may be necessary in order
that the actual amount received by such Recipient after deduction and/or
withholding (and after payment of any additional Indemnified Taxes and
Documentary Taxes due as a consequence of the payment of such additional amount,
and so on) will equal the amount such Recipient would have received if such
deduction or withholding were not made.

 

(b)           The Loan Parties shall jointly and severally indemnify each
Recipient within 10 days after demand therefor, for the full amount of any
Indemnified Taxes and Documentary Taxes (including Indemnified Taxes or
Documentary Taxes imposed or asserted on or attributable to amounts payable
under this Section 13.6) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Documentary Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Bank or Letter of
Credit Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Bank or Letter of
Credit Issuer, shall be conclusive absent manifest error.

 

(c)           Each Bank shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Bank (but only to the extent that Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such Bank’s
failure to comply with the provisions of Section 14.8(b) relating to the

 

13

--------------------------------------------------------------------------------


 

maintenance of Participant Register and (iii) any Excluded Taxes attributable to
such Bank, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Paper, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Bank by the
Administrative Agent shall be conclusive absent manifest error.  Each Bank
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under any Loan Paper or otherwise payable
by the Administrative Agent to the Bank from any other source against any amount
due to the Administrative Agent under this paragraph (c).

 

(d)           (i) Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Paper shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Bank, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 13.6(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Bank that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Bank is exempt from U.S. federal backup
withholding tax;

 

(B) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

14

--------------------------------------------------------------------------------


 

(1)  in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Paper, executed originals of IRS Form W-8BEN (or applicable
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Paper, IRS
Form W-8BEN (or applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)  executed originals of IRS Form W-8ECI (or applicable successor form);

 

(3) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or applicable
successor form); or

 

(4) to the extent a Foreign Bank is not the beneficial owner, executed originals
of IRS Form W-8IMY (or applicable successor form), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN (or, in each case, applicable successor form), a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Bank is a
partnership and one or more direct or indirect partners of such Foreign Bank are
claiming the portfolio interest exemption, such Foreign Bank may provide a U.S.
Tax Compliance Certificate substantially in the form of Exhibit L-4 on behalf of
each such direct and indirect partner;

 

(C)  any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

15

--------------------------------------------------------------------------------


 

(D) if a payment made to a Bank under any Loan Paper would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.  For purposes of this
paragraph (d), the term “Bank” includes any Letter of Credit Issuer.

 

2.33        Amendment to Section 13.8 of the Credit Agreement.  Section 13.8 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Section 13.8          Replacement of Banks.  If (a) any Bank requests
compensation under Section 13.3, (b) the obligation of any Bank to make
Eurodollar Loans or continue Loans as Eurodollar Loans has been suspended
pursuant to Section 13.4, (c) Borrower is required to pay any additional amount
to any Bank or any Governmental Authority for the account of any Bank pursuant
to Section 13.5 or Section 13.6, (d) any Bank is a Defaulting Bank or (e) any
Bank has voted against an amendment, modification or waiver of any provision of
this Agreement proposed by Borrower, which proposed amendment, modification or
waiver (i) was approved by Banks representing no less than 90% of the aggregate
Commitments (or, following termination or expiration of the Commitments, the
Outstanding Revolving Credit) but (ii) required the approval of all Banks and
did not get such approval, then Borrower may, at its sole expense and effort,
upon notice to such Bank and the Administrative Agent, require such Bank to
assign and delegate, without recourse (in accordance with and subject to the
restrictions in Section 14.8(c) all its interests, rights and obligations under
this Agreement at par (plus all accrued and unpaid interest and fees) to an
assignee that shall assume such obligations (which assignee may be another Bank,
if a Bank accepts such assignment); provided, that in the case of any such
assignment resulting from a request for compensation under Section 13.3, the
suspension of an obligation to make Eurodollar Loans or continue Loans as
Eurodollar Loans under Section 13.4, or the requirement that Borrower pay any
additional amount under Section 13.5 or Section 13.6, such assignment will
result in a reduction of such

 

16

--------------------------------------------------------------------------------


 

compensation, a resumption of such obligation in whole or in part, or the
reduction of such payments, as applicable

 

2.34        Amendment to Section 14.2(c)(ii)(E) of the Credit Agreement. 
Section 14.2(c)(ii)(E) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

(E)  change the percentages of the Aggregate Maximum Credit Amount, the
definitions of “Required Bank” and/or “Super Majority Bank”, or the number of
Banks which shall be required for the Banks or any of them to take any action
under this Section 14.2(c) or any other provision of this Agreement,

 

2.35        Amendment to Section 14.8(b) of the Credit Agreement. 
Section 14.8(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

(b)           Any Bank may (subject to the provisions of this section, in
accordance with applicable Law, in the ordinary course of its business, and at
any time) sell to one or more Persons (each a “Participant”) participating
interests in its portion of the Obligations.  The selling Bank remains a “Bank”
under the Loan Papers, the Participant does not become a “Bank” under the Loan
Papers, and the selling Bank’s obligations under the Loan Papers remain
unchanged.  The selling Bank remains solely responsible for the performance of
its obligations and remains the holder of its share of the outstanding Loans for
all purposes under the Loan Papers.  Borrower and Administrative Agent shall
continue to deal solely and directly with the selling Bank in connection with
that Bank’s rights and obligations under the Loan Papers, and each Bank must
retain the sole right and responsibility to enforce due obligations of Borrower
and/or any other Credit Party.  Participants have no rights under the Loan
Papers except certain voting rights as provided below.  Subject to the
following, each Bank may obtain (on behalf of its Participants) the benefits of
Article XIII with respect to all participations in its part of the Obligations
outstanding from time to time (subject to the requirements and limitations
therein, including the requirements under Section 13.6(d) (it being understood
that the documentation required under Section 13.6(d) shall be delivered to the
participating Bank)) to the same extent as if it were a Bank and had acquired
its interest by assignment pursuant to Section 14.8(c); provided that such
Participant shall not be entitled to receive any greater payment under
Article XIII with respect to its participation, than its participating Bank
would have been entitled to receive.  Each Bank that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 13.8 with
respect to any Participant.  No Bank may sell any participating interest under
which the Participant has any rights to approve any amendment, modification, or
waiver of any Loan Paper except to the extent such amendment, modification or
waiver would (i) extend the Termination Date, (ii) reduce the interest rate or
fees applicable to the Commitments or any portion of the Loans in which such
Participant is participating, or postpone the payment of any thereof, or
(iii) release all or substantially all of the collateral or guarantees securing
any portion of the

 

17

--------------------------------------------------------------------------------


 

Aggregate Maximum Credit Amount or the Loans in which such Participant is
participating.  In addition, each agreement creating any participation must
include an agreement by the Participant to be bound by the provisions of
Section 14.14.

 

Each Bank that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Papers (the “Participant Register”); provided that no Bank shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Paper) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

2.36        New Exhibits.  Exhibit L-1, Exhibit L-2, Exhibit L-3 and Exhibit L-4
to this Second Amendment are hereby added as Exhibit L-1, Exhibit L-2,
Exhibit L-3 and Exhibit L-4 to the Credit Agreement and Exhibit L-1,
Exhibit L-2, Exhibit L-3 and Exhibit L-4 attached hereto shall be deemed to be
attached as Exhibit L-1, Exhibit L-2, Exhibit L-3 and Exhibit L-4 to the Credit
Agreement, respectively.

 

2.37        Amendment to Schedule 1 of the Credit Agreement.  The first table
contained in Schedule 1 to the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

Bank

 

Maximum Credit
Amount

 

Elected
Commitment

 

Commitment
Percentage

 

Wells Fargo Bank, N.A.

 

$

242,424,242.58

 

$

100,000,000.00

 

12.12121212

%

Bank of America, N.A.

 

$

169,696,969.68

 

$

70,000,000.00

 

8.48484848

%

JPMorgan Chase Bank, N.A.

 

$

169,696,969.68

 

$

70,000,000.00

 

8.48484848

%

Union Bank, N.A.

 

$

151,515,151.50

 

$

62,500,000.00

 

7.57575758

%

BMO Harris Financing, Inc.

 

$

151,515,151.50

 

$

62,500,000.00

 

7.57575758

%

Societe Generale

 

$

130,909,090.90

 

$

54,000,000.00

 

6.54545455

%

The Bank of Nova Scotia

 

$

65,454,545.45

 

$

27,000,000.00

 

3.27272727

%

Capital One, National Association

 

$

130,909,090.90

 

$

54,000,000.00

 

6.54545455

%

Compass Bank

 

$

130,909,090.90

 

$

54,000,000.00

 

6.54545455

%

Comerica Bank

 

$

84,848,484.84

 

$

35,000,000.00

 

4.24242424

%

BOKF, NA DBA Bank of Oklahoma

 

$

72,727,272.72

 

$

30,000,000.00

 

3.63636364

%

Branch Banking and Trust Company

 

$

72,727,272.72

 

$

30,000,000.00

 

3.63636364

%

Barclays Bank PLC

 

$

62,545,454.54

 

$

25,800,000.00

 

3.12727273

%

Citibank, N.A.

 

$

62,545,454.54

 

$

25,800,000.00

 

3.12727273

%

Credit Suisse AG, Cayman Islands Branch

 

$

62,545,454.54

 

$

25,800,000.00

 

3.12727273

%

ING Capital LLC

 

$

62,545,454.54

 

$

25,800,000.00

 

3.12727273

%

SunTrust Bank

 

$

62,545,454.54

 

$

25,800,000.00

 

3.12727273

%

Goldman Sachs Bank USA

 

$

48,484,848.48

 

$

20,000,000.00

 

2.42424242

%

Scotiabanc Inc.

 

$

65,454,545.45

 

$

27,000,000.00

 

3.27272727

%

Totals:

 

$

2,000,000,000.00

 

$

825,000,000

 

100

%

 

18

--------------------------------------------------------------------------------


 

Section 3.              Borrowing Base as of the Second Amendment Effective
Date.  In reliance on the covenants and agreements contained in this Second
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 4 hereof, the Borrowing Base shall be redetermined to be, effective
as of the Second Amendment Effective Date, $1,000,000,000, and the Borrowing
Base shall remain at $1,000,000,000 until the next Determination thereafter. 
Borrower and Banks agree that the Determination provided for in this Section 3
will constitute the Periodic Determination scheduled for May 1, 2014 (or such
date promptly thereafter as reasonably possible) for the purposes of the Credit
Agreement and shall not be construed or deemed to be a Special Determination for
purposes of the Credit Agreement.

 

Section 4.              Conditions Precedent.  The effectiveness of this Second
Amendment is subject to the following:

 

4.1          Administrative Agent shall have received counterparts of this
Second Amendment from the Credit Parties and all Banks.

 

4.2          Administrative Agent shall have received such other documents as
Administrative Agent or special counsel to Administrative Agent may reasonably
request.

 

Administrative Agent shall notify Borrower and the Banks of the effectiveness of
this Second Amendment, and such notice shall be conclusive and binding.

 

Section 5.              Representations and Warranties; Etc.  Each Credit Party
hereby affirms: (a) that as of the date hereof, all of the representations and
warranties contained in each Loan Paper to which such Credit Party is a party
are true and correct in all material respects as though made on and as of the
date hereof (unless made as of a specific earlier date, in which case, was

 

19

--------------------------------------------------------------------------------


 

true as of such date), (b) no Defaults exist under the Loan Papers or will,
after giving effect to this Second Amendment, exist under the Loan Papers and
(c) no Material Adverse Change has occurred.

 

Section 6.                                           Miscellaneous.

 

6.1                               Confirmation and Effect.  The provisions of
the Credit Agreement (as amended by this Second Amendment) shall remain in full
force and effect in accordance with its terms following the effectiveness of
this Second Amendment.  Each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof’, “herein”, or words of like import shall mean
and be a reference to the Credit Agreement as amended hereby, and each reference
to the Credit Agreement in any other document, instrument or agreement executed
and/or delivered in connection with the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended hereby.

 

6.2                               Ratification and Affirmation of Credit
Parties.  Each of the Credit Parties hereby expressly (a) acknowledges the terms
of this Second Amendment, (b) ratifies and affirms its obligations under the
Facility Guaranty and the other Loan Papers to which it is a party,
(c) acknowledges, renews and extends its continued liability under the Facility
Guaranty and the other Loan Papers to which it is a party (in each case, as
amended hereby), (d) agrees that its guarantee under the Facility Guaranty and
the other Loan Papers (in each case, as amended hereby) to which it is a party
remains in full force and effect with respect to the Obligations, as amended
hereby, (e) represents and warrants that (i) the execution, delivery and
performance of this Second Amendment has been duly authorized by all necessary
corporate or company action of the Credit Parties, (ii) this Second Amendment
constitutes a valid and binding agreement of the Credit Parties, and (iii) this
Second Amendment is enforceable against each Credit Party in accordance with its
terms except as (A) the enforceability thereof may be limited by bankruptcy,
insolvency or similar Laws affecting creditors’ rights generally, and (B) the
availability of equitable remedies may be limited by equitable principles of
general applicability, and (f) acknowledges and confirms that the amendments
contemplated hereby shall not limit or impair any Liens securing the
Obligations, each of which are hereby ratified, affirmed and extended to secure
the Obligations after giving effect to this Second Amendment.

 

6.3                               Counterparts.  This Second Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of this Second Amendment by
facsimile or electronic (e.g. pdf) transmission shall be effective as delivery
of a manually executed original counterpart hereof.

 

6.4                               No Oral Agreement.  This written Second
Amendment, the Credit Agreement and the other Loan Papers executed in connection
herewith and therewith represent the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous, or unwritten oral
agreements of the parties.  There are no subsequent oral agreements between the
parties.

 

20

--------------------------------------------------------------------------------


 

6.5                               Governing Law.  This Second Amendment
(including, but not limited to, the validity and enforceability hereof) shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

6.6                               Payment of Expenses.  Borrower agrees to pay
or reimburse Administrative Agent for all of its out-of-pocket costs and
expenses incurred in connection with this Second Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
to Administrative Agent.

 

6.7                               Severability.  Any provision of this Second
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6.8                               Successors and Assigns.  This Second Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

6.9                               Loan Paper.  This Second Amendment shall
constitute a “Loan Paper” for all purposes under the other Loan Papers.

 

6.10                        Waiver of Jury Trial.  Section 14.13 of the Credit
Agreement is hereby incorporated by reference, mutatis mutandis.

 

[signature pages follow]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed effective as of the date first written above.

 

BORROWER:

LAREDO PETROLEUM, INC.

 

 

 

 

 

 

 

By:

/s/ Richard C. Buterbaugh

 

Name:

Richard C. Buterbaugh

 

Title:

Executive V.P. & Chief Financial Officer

 

 

 

 

 

 

GUARANTOR:

LAREDO MIDSTREAM SERVICES, LLC

 

 

 

 

 

 

By:

/s/ Richard C. Buterbaugh

 

Name:

Richard C. Buterbaugh

 

Title:

Executive V.P. & Chief Financial Officer

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Administrative Agent and as a Bank

 

 

 

 

 

 

By:

/s/ T. Bancroft Mattei

 

Name:

T. Bancroft Mattei

 

Title:

Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Bank

 

 

 

 

 

By:

/s/ Michael Clayborne

 

Name:

Michael Clayborne

 

Title:

Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Bank

 

 

 

 

 

By:

/s/ Michael A. Kamauf

 

Name:

Michael A. Kamauf

 

Title:

Authorized Officer

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, as a Bank

 

 

 

 

 

By:

/s/ Elena Robciuc

 

Name:

Elena Robciuc

 

Title:

Managing Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Bank

 

 

 

 

 

By:

/s/ Colt Walls

 

Name:

Colt Walls

 

Title:

Investment Banking Officer

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC., as a Bank

 

 

 

 

 

By:

/s/ Joseph A. Bliss

 

Name:

Joseph A. Bliss

 

Title:

Managing Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Bank

 

 

 

 

 

By:

/s/ Alan Dawson

 

Name:

Alan Dawson

 

Title:

Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Bank

 

 

 

 

 

By:

/s/ Kathleen J. Bowen

 

Name:

Kathleen J. Bowen

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BOKF, NA dba BANK OF OKLAHOMA, as a Bank

 

 

 

 

 

By:

/s/ Pam P. Schloeder

 

Name:

Pam P. Schloeder

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Bank

 

 

 

 

 

By:

/s/ Parul June

 

Name:

Parul June

 

Title:

Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Bank

 

 

 

 

 

By:

/s/ Haven C. Harper

 

Name:

Haven C. Harper

 

Title:

Corporate Banking Officer

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Bank

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

Name:

Michelle Latzoni

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Bank

 

 

 

 

 

By:

/s/ Alicia Borys

 

Name:

Alicia Borys

 

Title:

Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Bank

 

 

 

 

 

By:

/s/ Ryan Watson

 

Name:

Ryan Watson

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank

 

 

 

 

 

By:

/s/ Michael Spaight

 

Name:

Michael Spaight

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Alex Verdone

 

Name:

Alex Verdone

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC, as a Bank

 

 

 

 

 

By:

/s/ Josh Strong

 

Name:

Josh Strong

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Charles Hall

 

Name:

Charles Hall

 

Title:

Managing Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Bank

 

 

 

 

 

By:

/s/ Shannon Juhon

 

Name:

Shannon Juhon

 

Title:

Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SCOTIABANC INC., as a Bank

 

 

 

 

 

By:

/s/ J.F. Todd

 

Name:

J.F. Todd

 

Title:

Managing Director

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------